Citation Nr: 1421656	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 2, 2012, and in excess of 10 percent from May 2, 2012, for prostate cancer, status post radical retropubic prostatectomy with bilateral pelvic lymphadenectomy.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA Regional Office (RO) in Phoenix, Arizona.  

In March 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of an initial compensable rating for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for an initial compensable rating prior to May 2, 2012, and in excess of 10 percent from May 2, 2012, for prostate cancer, status post radical retropubic prostatectomy with bilateral pelvic lymphadenectomy.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial compensable rating prior to May 2, 2012, and in excess of 10 percent from May 2, 2012, for prostate cancer, status post radical retropubic prostatectomy with bilateral pelvic lymphadenectomy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal for entitlement to an initial compensable rating prior to May 2, 2012, and in excess of 10 percent from May 2, 2012, for prostate cancer, status post radical retropubic prostatectomy with bilateral pelvic lymphadenectomy.  See March 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of entitlement to an initial compensable rating prior to May 2, 2012, and in excess of 10 percent from May 2, 2012, for prostate cancer, status post radical retropubic prostatectomy with bilateral pelvic lymphadenectomy is dismissed.


REMAND

At his hearing, the Veteran testified that his bilateral hearing loss has worsened in severity since the last examination in May 2012.  Accordingly, a remand is necessary to afford him a new VA examination.
The claims file contains private audiology examinations dated in July 2009 and March 2014; the reports do not indicate whether the speech discrimination scores were in accordance with the Maryland CNC Test.  These evaluations also only include the Veteran's puretone thresholds in graph form.  On remand, clarification as to the speech discrimination tests used and interpretation of the Veteran's hearing loss shown on the graphs should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Phoenix VA Medical Center, from Valley ENT, and from any other private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After obtaining any necessary authorization from the Veteran, seek clarification from Valley ENT as to whether the Maryland CNC Test was used in evaluating the Veteran's speech discrimination in the July 2009 and March 2014 audiology examinations.  

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should also interpret the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz as shown in graph form in the July 2009 and March 2014 audiology examination reports from Valley ENT.

4.  Ensure that the report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


